Citation Nr: 0733649	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to an initial evaluation in excess of 20 
percent for cervical muscle strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2002, August 2003, April 2006 and a Decision Review 
Officer decision dated in December 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In August 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In August 2007, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

The issues of entitlement to service connection for carpal 
tunnel syndrome, left knee disability, right ankle disability 
and the issue of entitlement to an initial evaluation in 
excess of 20 percent for cervical muscle strain with 
degenerative changes are addressed in the REMAND portion of 
the decision below and are  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's headaches have been related by competent 
medical evidence to service-connected cervical muscle strain 
with degenerative changes.


CONCLUSION OF LAW

The veteran's headaches are causally related to service-
connected disability. 38 U.S.C.A. §§ 1110, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of entitlement to service 
connection for headaches, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.  
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006).

The record indicates that the veteran's headaches have been 
related multiple times to his service-connected cervical 
spine disability.  An October 2002 VA medical record authored 
by Dr. K.M. noted that the veteran had had a headache 
secondary to neck pain and assessed daily headache, 
description is tension in nature, not migranous, likely 
related to mechanical neck pain.  A December VA orthopedic 
clinic note states that the veteran returned for a follow up 
of neck pain with associated headaches.  A March 2003 
addendum, S.B., staff nurse, noted, "Hopefully now that his 
neck pain is resolved, the HA will reso[l]ve also."  An 
April 2004 letter from Dr. J.A.H. to Disabilities 
Determination Services stated, "As far as his headaches[,] 
he feels that is related to his neck and I think he is 
probably right on that.  An October 2004 VA medical record 
authored by Dr. K.J.P. noted chronic tension headaches 
associated with degenerative joint disease of the cervical 
spine  

The Board notes that the veteran was afforded a VA 
examination in March 2003.  The examiner noted that the 
veteran's headaches began in August 2003, occur essentially 
daily, and were variable in site.  He noted that they may be 
on top of the head, in the temple regions, usually right more 
than left, and in both eyes.  He also noted that the 
headaches were precipitated to some extent by movement and 
that the veteran felt that they were in some way connected to 
the neck but that there seemed to be no clear connection 
between the pain in the neck and the pains in the various 
parts of the head.  Aggravating factors were noted to be 
uncertain, and alleviating factors were noted to be to some 
extent, medications, although not entirely efficacious.  The 
examiner noted that there were no actual flare-ups but more 
intermittency to their presence.  After examination of the 
veteran, a diagnosis of headaches having a general 
characteristic of stress was rendered.  The examiner stated 
that the headaches were not clearly related to the cervical 
neck lesions and it was more likely than not that the 
headaches did not arise as a complication of the veteran's 
service connected neck condition but that this would be 
undergoing review by the veteran's medical practitioner.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Therefore, resolving all doubt in favor of the veteran, 38 
U.S.C.A. 5107(b), the Board concludes that the veteran's 
headaches are likely due to his service-connected cervical 
muscle strain with degenerative changes.  


ORDER

Entitlement to service connection for headaches is granted.


REMAND

With respect to the remaining issues on appeal, this case 
must be remanded for additional evidentiary development.  The 
appellant is currently receiving disability benefits from the 
Social Security Administration (SSA).  The specific 
conditions upon which such benefits were awarded is not 
evident from the record.  VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


